                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
 EDWARD J. ORTEGA,                                                    CASE NUMBER


                                                       PLAINTIFF                        CV 17-6576-DMG (PLAx)
                  v.
 COUNTY OF LOS ANGELES, et al.,
                                                                                   JUDGMENT ON THE VERDICT
                                                                                       FOR DEFENDANT
                                                   DEFENDANTS.



       This action having been tried before the Court sitting with a jury, the Honorable Dolly M. Gee, District
Judge, presiding; the issues having been duly tried and the jury having duly rendered its verdict.

         IT IS ORDERED AND ADJUDGED that the plaintiff Edward J. Ortega take nothing against Defendant
Ronald Valdivia and that the action be dismissed on the merits.1



                                                                Clerk, U. S. District Court



Dated: August 8, 2019                                              By        /s/
                                                                             Kane Tien, Deputy Clerk




         1
          The Court was informed on the first day of trial, July 30, 2019, that Plaintiff and Defendant Jag Pathirana had entered into a
settlement. Subsequently, on August 2, 2019, Plaintiff and Defendant Keith Kauffman also entered into a settlement.
CV-44 (11/96)                              JUDGMENT ON THE VERDICT FOR DEFENDANT(S)
